Exhibit 10.3

 

Dienstvertrag     Service Agreement zwischen     between

der W.E.T. Automotive Systems

Aktiengesellschaft,

Rudolf-Diesel-Str. 12, 85235 Odelzhausen,

- vertreten durch den Aufsichtsrat,

dieser wiederum vertreten durch

den Aufsichtsratsvorsitzenden,

Herrn Dr. Franz Scherer -

(die „Gesellschaft“),

   

W.E.T. Automotive Systems Aktiengesellschaft,

Rudolf-Diesel-Str. 12, 85235 Odelzhausen,

Germany

- represented by the supervisory board,

the latter represented by its chairman,

Dr. Franz Scherer -

(the “Company”),

und     and

Herrn Frithjof Oldorff,

Ligsalzstr. 2, 85241 Hebertshausen

(„FO“, gemeinsam mit der Gesellschaft

die „Parteien“).

   

Mr. Frithjof Oldorff,

Ligsalzstr. 2, 85241 Hebertshausen,

Germany

(“FO”, together with the Company

the “Parties”).

I.

Präambel

   

I.

Preamble

1.   Die Parteien haben am 15. Mai 2007 einen Dienstvertrag geschlossen (der
„Dienstvertrag“), der durch Nachträge vom 30. Januar 2010 („Erster Nachtrag“)
und 4. Juli 2011 („Zweiter Nachtrag“) geändert und ergänzt wurde.     1.   The
Parties have entered into, on 15 May 2007, a service agreement (the “Service
Agreement”), which was amended and supplemented by the amendments dated
30 January 2010 (“First Amendment”) and 4 July 2011 (“Second Amendment”). 2.  
Die Amerigon Europe GmbH mit Sitz in Augsburg, eingetragen im Handelsregister
des Amtsgerichts Augsburg unter HRB 25596 („Amerigon Europe“), hat am
11. April 2011 ein freiwilliges öffentliches Übernahmeangebot gemäß §§ 29 ff.
des Wertpapiererwerbs- und Übernahmegesetzes (WpÜG) zum Erwerb sämtlicher Aktien
der     2.   Amerigon Europe GmbH with its registered seat in Augsburg, Germany,
registered with the commercial register at the local court of Augsburg under
HRB 25596 (“Amerigon Europe”), has issued, on 11 April 2011, a voluntary public
tender offer pursuant to Sections 29 et seq. of the German Securities
Acquisition and Takeover Act (WpÜG) for the acquisition of all shares of the



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
2  von 20

 

   Gesellschaft abgegeben (das „Übernahmeangebot“). Amerigon Europe ist eine 100
%-ige Tochtergesellschaft der Amerigon, Inc. mit Sitz in Northville, Michigan,
USA („Amerigon, Inc.“).          Company (the “Tender Offer“). Amerigon Europe
is a 100 % subsidiary of Amerigon, Inc. with its registered seat in Northville,
Michigan, USA (“Amerigon, Inc.”). 3.    Das Übernahmeangebot erfolgte in
Übereinstimmung mit dem am 28. Februar 2011 zwischen der Gesellschaft, Amerigon
Europe und Amerigon, Inc. geschlossenen Business Combination Agreement („BCA“),
das nähere Regelungen zur (aus damaliger Sicht: künftigen) Beteiligung der
Amerigon Europe an der Gesellschaft enthält. Unter anderem sieht das BCA in
Ziffer III.2. vor, dass Amerigon Europe und die Gesellschaft nach dem Vollzug
des Übernahmeangebots, vorbehaltlich der Zustimmung der entsprechenden
Gesellschaftsorgane, insbesondere der Hauptversammlung der Gesellschaft, einen
Beherrschungs- und Gewinnabführungsvertrag gemäß §§ 291 ff. AktG schließen (der
„Beherrschungs- und Gewinnabführungsvertrag“). Darüber hinaus sieht das BCA in
Ziffer III.4. vor, dass die Gesellschaft, vertreten durch den Aufsichtsrat, und
die derzeitigen Mitglieder des Vorstands der Gesellschaft (die
„Vorstandsmitglieder“, jedes einzelne ein „Vorstandsmitglied“) neue
Dienstverträge mit Wirkung zum Wirksamwerden des Beherrschungs- und
Gewinnabführungsvertrages durch Eintragung im Handelsregister schließen (der
Zeitpunkt des Wirksamwerdens des Beherrschungs- und Gewinnabführungsvertrages
das „BGAV-Wirksamkeitsdatum“).       3.    The Tender Offer was made in
accordance with the Business Combination Agreement entered into on 28 February
2011 by the Company, Amerigon Europe and Amerigon, Inc. (“BCA”), which contains
further provisions regarding the (then: future) participation of Amerigon Europe
in the Company. Inter alia, the BCA provides in Section III.2. that Amerigon
Europe and the Company shall enter into, after the consummation of the Tender
Offer, subject to the approval of the respective corporate bodies, in particular
the shareholders’ meeting of the Company, a domination and profit and loss
transfer agreement within the meaning of Sections 291 et seq. of the German
Stock Corporation Act (Beherrschungs- und Gewinnabführungsvertrag im Sinne der
§§ 291 ff. AktG) (the “Domination and Profit and Loss Transfer Agreement”).
Further, the BCA provides in Section III.4. that the Company, represented by the
supervisory board, and the current members of the management board of the
Company (the “Members of the Management Board”, each a “Member of the Management
Board”) enter into new service agreements as of the Domination and Profit and
Loss Transfer Agreement becoming effective by its registration with the
commercial register (the effective date of the Domination and Profit and Loss
Transfer Agreement the “DPLTA Effective Date”). Finally, the BCA



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
3  von 20

 

  Schließlich sieht das BCA, ebenfalls in Ziffer III.4., vor, dass die
derzeitigen Dienstverträge der Vorstandsmitglieder vor Abschluss des
Beherrschungs- und Gewinnabführungsvertrages dahingehend ergänzt werden, dass
jedes Vorstandsmitglied berechtigt ist, von seinem Amt zurückzutreten und seinen
Dienstvertrag zu kündigen, wenn die Gesellschaft und das betreffende
Vorstandsmitglied nicht bis zum BGAV-Wirksamkeitsdatum einen neuen Dienstvertrag
geschlossen haben.       provides, also in Section III.4., that the current
service agreements of the Members of the Management Board shall be amended,
prior to the signing of the Domination and Profit and Loss Transfer Agreement,
in such way that each Member of the Management Board has the right to resign
from his office and to terminate his service agreement in case the Company and
the respective Member of the Management Board have not entered into a new
service agreement prior to the DPLTA Effective Date. 4.   Mit dem Abschluss
dieser Vereinbarung (die „Vereinbarung“) soll der Dienstvertrag in der Fassung
des Ersten und des Zweiten Nachtrags weiter ergänzt und -aus Gründen der
Übersichtlichkeit - in eine konsolidierte Fassung zusammengeführt werden.
Hiernach soll diese Vereinbarung die einzige bindende Vereinbarung zwischen den
Parteien sein.     4.   By the conclusion of this agreement (the “Agreement”),
the Service Agreement, as amended by the First and Second Amendment, shall be
further supplemented and - for clarity reasons - merged into one consolidated
version. Hereafter, this Agreement shall be the only binding agreement between
the Parties. Dies vorausgeschickt, vereinbaren die Parteien hiermit was folgt:  
  NOW, THEREFORE, the Parties hereby agree as follows:

II.

 

§ 1

Position / Vertretung

   

II.

 

§ 1

Position / Representation

    1.   FO wurde durch Beschluss des Aufsichtsrates vom 26. Januar 2010 für die
Zeit vom 1. Januar 2011 bis zum 31. Dezember 2013 zum Vorstandsmitglied
bestellt.     1.   By resolution of the supervisory board on 26 January 2010, FO
was appointed Member of the Management Board for the time from 1 January 2011 to
31 December 2013. 2.   Dienstsitz von FO ist der Sitz der Gesellschaft in
Odelzhausen.     2.   The regular place of office of FO is the registered seat
of the Company in Odelzhausen. 3.   FO vertritt die Gesellschaft nach     3.  
FO represents the Company in



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
4  von 20

 

  

Maßgabe des Gesetzes, der Vorschriften des Gesellschaftsvertrages (Satzung) und
den Beschlüssen des Aufsichtsrats. Der Aufsichtsrat kann entscheiden, ob Einzel-
oder Gesamtvertretungsbefugnis erteilt wird. Der Aufsichtsrat ist berechtigt,
eine Geschäftsordnung für den Vorstand zu erlassen, in der unter anderem,
Geschäftsbereiche, Aufgaben und Verantwortungen der einzelnen
Vorstandsmitglieder abgegrenzt werden.

         accordance with the laws, the provisions of the articles of association
and the resolutions of the supervisory board. The supervisory board may grant
sole power or joint power of representation. The supervisory board is entitled
to enact internal rules of procedure for the management board, defining, inter
alia, the business areas, tasks and responsibilities of each Member of the
Management Board. 4.    Der Vorstand bedarf der Zustimmung zu den Geschäften,
die die jeweilige Satzung oder der Aufsichtsrat, sofern aktienrechtlich und
satzungsgemäß zulässig, für zustimmungsbedürftig erklären. Bei unterschiedlichen
Regelungen in der Satzung oder in Aufsichtsratsbeschlüssen gilt vorrangig die
für den Vorstand restriktivere Regelung.       4.    The management board
requires the approval for such actions which the respective articles of
association or the supervisory board, to the extent permissible under stock
corporation law and the articles of association, declare as being subject to
approval. In case of contradictory provisions in the articles of association or
in resolutions of the supervisory board, such regulation shall apply which is
more restrictive for the management board. 5.    Sofern
Einzelvertretungsbefugnis erteilt ist, ist sie im Innenverhältnis dahingehend
beschränkt, dass eine Zweitunterschrift und damit die Zustimmung eines anderen
Vorstandsmitglieds benötigt wird für alle Geschäfte, die nach der
Geschäftsordnung des Vorstands der vorherigen Zustimmung des Aufsichtsrats
bedürfen.       5.    In case sole power of representation is granted, it is
limited internally in such way that a second signature and, therefore, the
approval of a further Member of the Management Board is required for all actions
which require, pursuant to the internal rules of procedure of the management
board, the prior approval of the supervisory board.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
5  von 20

 

§ 2

Vergütung

   

§ 2

Remuneration

1.   FO erhält ein jährliches Bruttogehalt von EUR 280.000 („Grundgehalt“),
zahlbar in zwölf gleichen Raten jeweils am Ende eines Monats. Soweit die
Tätigkeit von FO in einem Vertragsjahr unterjährig beginnt oder endet, ist das
Jahresgrundgehalt zeitanteilig geschuldet. Mit der Vergütung sind sämtliche
Überstunden abgegolten.     1.   FO is entitled to an annual gross salary in the
amount of EUR 280,000 (“Base Salary”), payable in twelve identical rates at the
end of each calendar month. To the extent the functions of FO start or end
during a contract year, the Base Salary is owed pro rata temporis. The
remuneration includes all overtime. 2.   Zusätzlich zum Grundgehalt erhält FO
eine jährliche erfolgsabhängige Tantieme, die sich nach Maßgabe der in
Anlage 2.2 vorgesehenen Regelung errechnet.     2.   In addition to the Base
Salary, FO is entitled to an annual performance-based management bonus which is
calculated in accordance with the provisions set forth in Annex 2.2. 3.  
Vorbehaltlich der Regelungen in § 2 Abs. 2 in Verbindung mit Anlage 2.2 ist die
erfolgsabhängige Tantieme in dem Monat, in dem der Jahresabschluss festgestellt
wird, abzurechnen und ist dann auch fällig.     3.   Subject to the provisions
in Section 2 para. 2 in conjunction with Annex 2.2, the performance-based
management bonus shall be calculated and is due in the month in which the annual
financial statements are approved. 4.   Erbringt FO während seiner Amtszeit
besondere Leistungen, die sich für die Gesellschaft oder ihre
Tochtergesellschaften nachhaltig vorteilhaft auswirken und die bei Abschluss
dieser Vereinbarung noch nicht absehbar waren, hat FO Anspruch auf eine
Sondervergütung. Die Höhe der Sondervergütung richtet sich nach dem für die
Gesellschaft oder ihre Tochtergesellschaften erzielten Vorteil und wird vom
Aufsichtsrat nach dessen Ermessen unter Berücksichtigung einer nachhaltigen
Unternehmensentwicklung und der Angemessenheit der Gesamtbezüge von FO bestimmt.
    4.   In case FO renders, during his term of office, extraordinary services
which lead to sustainably beneficial effects for the Company or its subsidiaries
and which were not foreseeable at the time of the conclusion of this Agreement,
FO is entitled to a special remuneration. The amount of the special remuneration
shall be based on the benefits achieved for the Company or its subsidiaries and
is determined by the supervisory board in its discretion under consideration of
a sustainable development of the Company and the adequateness of the entire
remuneration of FO.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
6  von 20

 

§ 3

Gehaltsfortzahlung bei Krankheit

oder Tod

   

§ 3

Continued Payment in Case of Sickness

or Death

1.   Wird FO an der Ausübung seiner Tätigkeit durch Krankheit oder andere durch
ihn nicht verschuldete Gründe verhindert, so erhält er für die Dauer von sechs
Monaten, längstens jedoch bis zur Beendigung dieses Vertrages, sein
zeitanteiliges Grundgehalt gemäß § 2 Abs. 1 sowie die zeitanteilige Tantieme
gemäß § 2 Abs. 2 weiter.     1.   In case FO cannot fulfil his duties due to
sickness or other reasons for which he is not responsible, he is entitled to a
pro rata temporis payment of his Base Salary pursuant to Section 2 para. 1 and
the performance-based management bonus pursuant to Section 2 para. 2 for a
period of six months, at the longest, however, until the termination of this
agreement. 2.   Im Falle des Todes von FO erhält seine Witwe ein Drittel der
Gesamtbezüge gemäß vorstehendem § 2 Abs. 1 und 2 für das zum Zeitpunkt des Todes
laufende Geschäftsjahr. Bis zum Todeszeitpunkt gezahlte Leistungen werden dabei
nicht angerechnet.     2.   In case of death of FO, his widow is entitled to the
payment of one third of the total salary pursuant to Section 2 paras. 1 and 2
above for the business year in which the death occurred. Payments made prior to
the event of death are not taken into account.

§ 4

Dienstwagen / Reisekosten

   

§ 4

Company Car / Travel Expenses

1.   Die Gesellschaft stellt FO einen Dienstwagen der Oberklasse zur Verfügung,
der auch privat genutzt werden kann. Die private Nutzung ist von FO gemäß den
jeweils gültigen deutschen steuerlichen Vorschriften als geldwerter Vorteil zu
versteuern.     1.   The Company shall make available to FO a company car of the
premium segment which may also be used for private purposes. The private use is
taxable by FO as financial benefit (geldwerter Vorteil) according to applicable
German tax law, as amended from time to time. 2.   Die Gesellschaft erstattet FO
belegte Reisekosten und Bewirtungsauslagen entsprechend den jeweils gültigen
Festlegungen der Gesellschaft und den jeweils gültigen deutschen
steuerrechtlichen Richtlinien.     2.   The Company reimburses to FO travel and
hospitality expenses upon presentation of receipts in accordance with the rules
of the Company and the applicable German taxation guidelines, as amended from
time to time.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
7  von 20

 

§ 5

Urlaub

   

§ 5

Vacation

FO hat Anspruch auf einen angemessenen Jahresurlaub, dessen Zeitpunkt und Dauer
er selbst festlegt. Seinen Urlaub hat er in Abstimmung mit den übrigen
Vorstandsmitgliedern so zu disponieren, dass die Interessen des Unternehmens
vorrangig gewahrt bleiben.     FO is entitled to an appropriate annual vacation,
the point of time and the duration of which are determined by himself. He shall
determine his vacation in coordination with the other Members of the Management
Board in such way that the interests of the Company are predominantly respected.

§ 6

Sonstige Leistungen

   

§ 6

Additional Services

1.   Die Gesellschaft erstattet FO, wenn und soweit er von der
Versicherungspflicht befreit ist, jeweils 50 % der Höchstbeiträge zur
gesetzlichen Rentenversicherung, Krankenversicherung, Pflegeversicherung und
Arbeitslosenversicherung. Bei Inanspruchnahme einer privaten Krankenversicherung
und privater Pflegeversicherung erstattet die Gesellschaft die Beiträge bis zu
den jeweils gesetzlich vorgeschriebenen Höchstbeiträgen.     1.   If and to the
extent FO is not subject to the statutory insurance obligation, the Company
reimburses to FO 50 % of the maximum contributions to each of the statutory
pension, health, long-term care and unemployment insurance. If FO engages in a
private health and long-term care insurance, the Company reimburses to FO the
contributions up to the maximum contributions as determined by law. 2.   Die
Gesellschaft schließt für FO im Rahmen einer Gruppenunfallversicherung eine
Unfall- und Invaliditätsversicherung ab. Der Versicherungsschutz im Rahmen
dieser Versicherung umfasst alle beruflichen und außerberuflichen Unfälle. Die
Versicherungssumme ist auf EUR 1.000.000 bei Tod und auf EUR 2.000.000 bei
Invalidität abgeschlossen. Der Versicherungsschutz erlischt, sobald FO aus dem
Dienstverhältnis mit der Gesellschaft ausscheidet. Die Versicherungsprämien
trägt die Gesellschaft.     2.   The Company shall conclude an accident and
invalidity insurance for the benefit of FO as part of a group accident
insurance. The insurance protection within this insurance covers all business
and non-business related accidents. The insurance sum is EUR 1,000,000 in case
of death and EUR 2,000,000 in case of invalidity. The insurance protection ends
as soon as the services of FO for the Company are terminated. The insurance
premiums shall be borne by the Company.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
8  von 20

 

3.   Eine Altersversorgungszusage besteht nicht. Auf Wunsch wird die Möglichkeit
einer Versorgungszusage mittels Entgeltumwandlung in folgenden
Durchführungsarten, jedoch unter Bedingung der Kostenneutralität für die
Gesellschaft, gewährt:     3.   There are no pension commitments. If requested,
the possibility of a pension commitment by conversion of the remuneration in the
following ways will be granted, however, on the condition of cost-neutrality for
the Company:   •   Direktversicherung (nach § 40b EStG, pauschal besteuert);    
  •   Direct insurance (pursuant to Section 40b of the German Income Tax Act
(Einkommenssteuergesetz, EStG), lump-sum taxed);   •   Weiterer mittelbarer
Durchführungsweg mit steuerlicher Behandlung (gemäß § 3 Nr. 63 EstG);       •  
Further indirect execution with tax treatment (pursuant to Section 3 no. 63
EStG);   •   Kongruent rückgedeckte Unterstützungskasse (beitragsorientierte
Leistungszusage);       •   Congruently reinsured support funds (benefit promise
according to contributions);   •   Direktzusage mittels Gehaltsverzicht (mit
direkter Rückdeckung gegen jeweils einmaligen Betrag) als beitragsorientierte
Leistungszusage.       •   Direct promise by means of salary waiver (with direct
reinsurance against one-time payment) as benefit promise according to
contributions. 4.   Die bestehende D&O Versicherung der Gesellschaft wurde per
30. Juni 2010 an die Erfordernisse des AktG angepasst (Selbstbehalt des
Vorstandsmitglieds).     4.   The existing D&O insurance of the Company was
adapted to the requirements of the AktG as of 30 June 2010 (deductible of the
Member of the Management Board).

§ 7

Nebentätigkeit

   

§ 7

Secondary Occupations

1.   FO verpflichtet sich, seine ganze Arbeitskraft in den Dienst der
Gesellschaft zu stellen und die Interessen der Gesellschaft nach besten Kräften
zu fördern. Soweit das Wohl der Gesellschaft es erfordert, wird FO der
Gesellschaft jederzeit auch über die betriebsübliche Arbeitszeit hinaus zur
Verfügung stehen.     1.   FO undertakes to devote his entire working capacity
to the service of the Company and to make best efforts to promote the interests
of the Company. To the extent required for the benefit of the Company, FO will
be available for the Company at any time, also in extension of the customary
working time.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
9  von 20

 

2.   Jede weitere entgeltliche oder unentgeltliche Beschäftigung und / oder
unmittelbare oder mittelbare Beteiligung an anderen Unternehmen jeder Art bedarf
der vorherigen schriftlichen Zustimmung des Aufsichtsrats. Dies gilt nicht für
den üblichen Erwerb von Aktien oder sonstigen Geschäftsanteilen zu
Investitionszwecken. Die Mitgliedschaft in Vertretungsgremien oder in
Aufsichtsgremien anderer Gesellschaften ist dem Aufsichtsrat schriftlich
anzuzeigen.     2.   Any other occupation, against payment or nonpaid, and / or
any direct or indirect participation in other companies of any kind require the
prior written consent of the supervisory board. This does not apply for the
customary acquisition of stock or other shares for investment purposes. The
supervisory board has to be informed in writing about memberships in other
companies’ administrative or supervisory bodies.

§ 8

Diensterfindungen

   

§ 8

Service Inventions

1.   Für Erfindungen und qualifizierte technische Verbesserungsvorschläge gelten
die Regelungen des Gesetzes über Arbeitnehmererfindungen in seiner jeweils
gültigen Fassung entsprechend.     1.   With regard to inventions and qualified
technical improvement proposals the provisions of the German Employee Inventions
Act (Gesetz über Arbeitnehmererfindungen), as amended from time to time, shall
apply mutatis mutandis. 2.   Die Parteien sind sich darüber einig, dass eine
etwaige Vergütung für eine von der Gesellschaft in Anspruch genommene
Diensterfindung mit der Zahlung des Grundgehalts gemäß obigem § 2 Abs. 1
vollständig abgegolten ist.     2.   The Parties agree that any possible
remuneration for an invention called upon by the Company is fully compensated by
the payment of the Base Salary pursuant to Section 2 para. 1 above.

§ 9

Geheimhaltung /

Rückgabe von Unterlagen

   

§ 9

Confidentiality /

Return of Documents

1.   FO ist verpflichtet, insbesondere auch während der Zeit nach Beendigung
dieses Dienstvertrages, alle vertraulichen Informationen über das Geschäft, die
Vertragsbeziehungen, Abschlüsse, Geschäfte oder besonderen Angelegenheiten der
Gesellschaft oder von verbundenen     1.   FO is obliged, in particular also
after the termination of this service agreement, to keep confidential all
confidential information regarding the business, the contractual relationships,
agreements, business affairs or special matters of the Company or of affiliated
companies and to use this information not for his own



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
10  von 20

 

  Unternehmen geheim zu halten und diese Informationen nicht für seinen eigenen
oder den Nutzen anderer zu verwenden. „Vertraulich“ in diesem Sinne sind
insbesondere die in vorstehendem § 8 bezeichneten Erfindungen, Urheberrechte
sowie das Know-how.       benefit or for the benefit of third parties.
“Confidential” in this sense are in particular the inventions as mentioned in
Section 8 above, copyrights as well as the know-how. 2.   Während des
Dienstverhältnisses wird FO auf Verlangen der Gesellschaft, spätestens aber bei
Beendigung des Dienstverhältnisses unaufgefordert, der Gesellschaft alle in
seinem Besitz befindlichen oder seinem Zugriff unterliegenden Akten und
sonstigen den Geschäftsbetrieb der Gesellschaft oder verbundener Unternehmen
betreffende Unterlagen - insbesondere alle Pläne, Kunden, Preislisten,
Druckmaterial, Urkunden, Zeichnungen, Notizen, Entwürfe - sowie Kopien davon
zurückgeben, ohne Rücksicht darauf, ob er sie von der Gesellschaft selbst oder
von verbundenen Unternehmen erhalten hat. Sinngemäß gilt das Gleiche für nicht
körperliche Informationen und Materialien, z.B. Computerprogramme oder auf
Datenträgern gespeicherte Informationen.     2.   FO shall return, during the
term of his services, on the Company’s request at the latest, however, upon
termination of his services without a request by the Company being necessary,
all files and further documents related to the Company’s business or the
business of affiliated companies - in particular all plans, clients, price
lists, print material, deeds, drawings, notes, drafts - as well as copies
thereof which are in his possession or which he has access to, regardless of
whether he has received them from the Company or an affiliated company. The same
shall apply mutatis mutandis to all non-physical information and materials, e.g.
computer software and information saved on storage mediums.

§ 10

Laufzeit

   

§ 10

Term



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
11  von 20

 

1.    Diese Vereinbarung wird mit Wirkung zum 01.01.2008 geschlossen und endet
am 31. Dezember 2013, ohne dass es einer Kündigung bedarf. Sie tritt an die
Stelle des (bisherigen) Dienstvertrags in der Fassung des Ersten Nachtrags und
des Zweiten Nachtrags. Sämtliche bisherigen Vereinbarungen zwischen den Parteien
werden hiermit ausdrücklich aufgehoben.       1.     This Agreement is entered
into as of 01 January 2008 and ends on 31. December 2013 without a termination
declaration being necessary. It shall replace the (hitherto existing) Service
Agreement in the version of the First Amendment and of the Second Amendment. All
hitherto existing agreements between the Parties are hereby expressly cancelled.
2.    Das Recht zur außerordentlichen Kündigung dieser Vereinbarung aus
wichtigem Grund durch beide Seiten bleibt unberührt. Im Fall eines Widerrufs der
Bestellung von FO als Vorstandsmitglied / einer Freistellung von FO sind etwaige
Zahlungen aus dem bestehenden Vertragsverhältnis auf maximal das Zweifache des
Grundgehalts gemäß § 2 Abs. 1 begrenzt, zuzüglich der Weiternutzung für maximal
2 Jahre des Dienstwagens, alternativ des entsprechenden geldwerten Vorteils.
Absatz 5 dieses § 10 bleibt unberührt.       2.     The right of both Parties to
terminate this Agreement for good cause remains unaffected. In case of
revocation of the appointment of FO as Member of the Management Board / a
release of FO, all potential payments according to the existing contractual
relationship are limited to twice the Base Salary pursuant to Section 2 para. 1
plus the continued use of the company car for not more than two years,
alternatively the respective financial benefit (geldwerter Vorteil). Para. 5 of
this Section 10 remains unaffected. 3.    Die Gesellschaft ist berechtigt, FO
während der Laufzeit dieser Vereinbarung jederzeit von seiner Tätigkeit für die
Gesellschaft freizustellen. Dies gilt insbesondere im Fall eines Widerrufs der
Bestellung von FO als Vorstandsmitglied.       3.     The Company is entitled to
release FO from his services for the Company at any time during the term of this
Agreement. This applies in particular in case of a revocation of the appointment
of FO as Member of the Management Board.

§ 11

Verschiedenes

     

§ 11

Miscellaneous

1.    Änderungen und / oder Ergänzungen dieser Vereinbarung, einschließlich
dieses Schrifterfordernisses, bedürfen zu ihrer Wirksamkeit der Schriftform.
Dies gilt auch für die Aufhebung dieser Klausel.       1.     Amendments and /
or supplements to this Agreement, including this written form requirement, must
be made in writing in order to be effective. This does also apply to the
cancellation of this clause.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
12  von 20

 

2.  

Sollten einzelne Bestimmungen dieser Vereinbarung unwirksam sein oder werden, so
berührt dies die Gültigkeit der übrigen Bestimmungen nicht. Anstelle der
unwirksamen Bestimmung soll eine angemessene Regelung treten, die dem am
nächsten kommt, was die Parteien nach ihrer wirtschaftlichen Zwecksetzung
gewollt haben. Das gleiche gilt im Falle einer vertraglichen Lücke.

    2.   In case individual provisions of this Agreement are or become invalid,
this shall not affect the validity of the remaining provisions. The invalid
provision shall be replaced by an adequate provision which comes closest to the
economic intentions of the Parties. The same shall apply in case of a gap in
this Agreement. 3.   Diese Vereinbarung unterliegt dem Recht der Bundesrepublik
Deutschland. Gerichtsstand für alle sich aus oder in Zusammenhang mit dieser
Vereinbarung ergebenden Streitigkeiten ist, soweit gesetzlich zulässig, München.
    3.   This Agreement is subject to the laws of the Federal Republic of
Germany. Place of jurisdiction for all disputes arising out of or in connection
with this Agreement is, as far as legally permissible, Munich. 4.   Die deutsche
Fassung dieser Vereinbarung ist maßgeblich.     4.   The German version of this
Agreement shall prevail. Odelzhausen, den 04.07.2011          

    /s/ Dr. Franz Scherer

   

/s/ Frithjof Oldorff

W.E.T. Automotive Systems

 

Aktiengesellschaft,

 

hier vertreten durch den Aufsichtsrat /

 

here represented by the supervisory board,

 

dieser vertreten durch den Aufsichtsratsvorsitzenden /

 

the latter represented by its chairman,

 

Dr. Franz Scherer

   

Frithjof Oldorff



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
13  von 20

 

Anlage 2.2     Annex 2.2 Zusätzlich zum Grundgehalt erhält das Vorstandsmitglied
eine jährliche erfolgsabhängige Tantieme (der „Bonus“), die an die Entwicklung
des Unternehmenswertes (EVA, Stern Stewart) der W.E.T-Gruppe nach Maßgabe der
folgenden Regelungen gekoppelt ist:     In addition to the Base Salary, the
Member of the Management Board is entitled to an annual performance-based
management bonus (the “Bonus”) which is linked to the development of the
enterprise value (EVA, Stern Stewart) of the W.E.T. Group in according to the
following provisions: 1.   Basis für den Bonus ist das Erreichen von bestimmten
EVA-Werten, die sich auf die gesamte W.E.T.-Gruppe beziehen (die
„EVA-Zielwerte“). Die EVA-Zielwerte werden für einen Zeitraum von jeweils 3
(drei) Jahren einvernehmlich zwischen dem Vorstand und dem Aufsichtsrat
festgelegt, erstmals beginnend mit dem Geschäftsjahr 2011 für die Jahre 2011 bis
2013.     1.   The Bonus is based on the achievement of certain EVA values with
regard to the entire W.E.T. Group (the “EVA Target Values”). The EVA Target
Values are consensually determined by the management board and the supervisory
board for a period of 3 (three) years, for the first time beginning with the
business year 2011 for the years 2011 to 2013. 2.   Die EVA-Zielwerte basieren
hierbei auf einem mit dem Vorstand abgestimmten Berechnungsmodell von Stern
Stewart und basieren auf den vorläufigen Abschlusszahlen für das Geschäftsjahr
2010 und den Budgetzahlen für die Jahre 2011 bis 2013. Ob die EVA-Zielwerte
erreicht werden, richtet sich nach der als Anlage beigefügten Berechnung.     2.
  The EVA Target Values are based on a calculation model according to Stern
Stewart, as agreed upon with the management board, and are based on the
preliminary year-end figures for the business year 2010 and the budget figures
for the years 2011 to 2013. Whether or not the EVA Target Values are achieved,
depends on the calculation attached hereto as annex. 3.   Bei Erreichen der
EVA-Zielwerte ergibt sich ein Bonus in Höhe von 100 %, der 50 % des
Grundgehaltes des Vorstandsmitglieds nach § 2 Abs. 1 des Dienstvertrages
entspricht (der „Basis-Bonus“). Der Zielerreichungsgrad kann für die Zwecke der
Berechnung des Bonuses niedrigstenfalls -100 % und maximal +300 % (der
„Maximal-Bonus“) betragen. Bei Über- oder Unterschreitungen innerhalb dieser    
3.   Upon achievement of the EVA Target Values, a Bonus of 100 % arises which
equals 50 % of the Base Salary of the Member of the Management Board pursuant to
Section 2 para. 1 of the service agreement (the “Base Bonus”). The degree of
target achievement may be, for calculation purposes, as a minimum -100 % and as
a maximum +300 % (the “Maximum Bonus”). In case of exceedance or shortfall
within



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
14  von 20

 

  Bandbreite ist der Zielerreichungsgrad linear zu ermitteln.       this range,
the degree of target achievement is to be determined straight proportionally. 4.
  Nach Ablauf des Geschäftsjahres wird auf Grundlage des konsolidierten IFRS
Konzernabschlusses der W.E.T.-Gruppe der Zielerreichungsgrad für die
EVA-Zielwerte durch den Aufsichtsrat festgestellt und der sich danach zu
errechnende Bonus ermittelt. Bei Änderungen des Konsolidierungskreises während
des laufenden Geschäftsjahres sind die jeweiligen festgelegten EVA-Zielwerte -
soweit erforderlich - anzupassen. Die Anpassung erfolgt pro rata temporis
einvernehmlich zwischen dem Aufsichtsrat und allen Vorstandsmitgliedern unter
Bezugnahme und Berücksichtigung der maßgeblichen Vorjahreszahlen der neu zu
konsolidierenden bzw. zu dekonsolidierenden Gesellschaft(en) durch entsprechende
Erhöhung bzw. Reduzierung der betroffenen EVA-Zielwerte.     4.   After the end
of the business year the degree of target achievement for the EVA Target Values
is determined by the supervisory board based on the IFRS consolidated financial
statements of the W.E.T. Group, and the Bonus resulting thereafter is to be
determined. In case of changes of the consolidated companies during the business
year, the respectively determined EVA Target Values are to be adjusted, if
necessary. The adjustment shall be made pro rata temporis consensually between
the supervisory board and all Members of the Management Board with reference to
and taking into consideration of the relevant prior-year figures of the
company/-ies to be additionally consolidated or to be unconsolidated by increase
or decrease of the concerned EVA Target Values, respectively. 5.   Der Bonus
berechnet sich als Multiplikation von Basis-Bonus mal Zielerreichungsgrad.
Insofern kann der Bonus auch negativ sein. Er kann aber nicht höher als das
Dreifache des Basis-Bonus sein.     5.   The Bonus is calculated by multiplying
the Base Bonus with the degree of target achievement. Therefore, the Bonus can
also be negative. But it may not exceed the amount of three times the Base
Bonus. 6.   Das Entstehen und die Auszahlung des Bonus unterliegt Restriktionen
(„Bonus-Bank“), um die Nachhaltigkeit der Anreizwirkung durch die
erfolgsabhängige Tantieme zu gewährleisten:     6.   The arising and the payout
of the Bonus is subject to certain restrictions (“Bonus Bank”), in order to
guarantee the sustainability of the incentive by the performance-based
management bonus:   a.   Sofern der Zielerreichungsgrad 0 % bis einschließlich
+100 % beträgt,       a.   If the degree of target achievement is 0 % up to
+100 %, the Bonus to



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
15  von 20

 

    ist der hierauf zu zahlende Bonus vollständig in dem Monat, in dem der
Jahresabschluss festgestellt wird, abzurechnen. Der Bonus ist dann auch fällig
und auf das der Gesellschaft bekannte Konto des Vorstandsmitglieds nach Abzug
von Steuern und sonstigen Abgaben (die „Abgaben“) auszuzahlen.         be paid
thereon is to be fully determined in the month in which the annual financial
statements are approved. The Bonus is then also due and to be transferred to the
bank account of the Member of the Management Board which is known to the Company
after deduction of taxes and additional levies (the “Levies”).   b.   Sofern der
Zielerreichungsgrad mehr als +100 % beträgt, ist der Bonus       b.   If the
degree of target achievement is higher than +100 %, the Bonus is     i.   in
Höhe des nach Ziffer 6 lit. a errechneten Betrages in dem Monat, in dem der
Jahresabschluss festgestellt wird, abzurechnen. Dieser Teil des Bonuses ist dann
auch fällig und auf das der Gesellschaft bekannte Konto des Vorstandsmitglieds
nach Abzug von Abgaben auszuzahlen;         i.   to be determined in the amount
to be calculated pursuant to Section 6 lit. a in the month in which the annual
financial statements are approved. This part of the Bonus is then also due and
to be transferred to the bank account of the Member of the Management Board
which is known to the Company after deduction of Levies;     ii.   in Höhe des
Restbetrages („Überschießender Bonus“) in die bei der Gesellschaft rechnerisch
geführte Bonus-Bank des Vorstandsmitglieds einzustellen; die Einstellung in die
Bonus-Bank erfolgt 12 Monate nach Feststellung des Überschießenden Bonuses.    
    ii.   to the amount remaining (“Excessive Bonus”) to be credited to the
Bonus Bank of the Member of the Management Board which is to be run by the
Company in virtual form; the Excessive Bonus is to be credited to the Bonus Bank
12 months after its determination.   c.   Sofern der Zielerreichungsgrad
zwischen -100 % (einschließlich) und 0 % (ausschließlich) liegt, erfolgt in dem
Monat, in dem der Jahresabschluss festgestellt wird, keine Auszahlung eines
Basis-Bonuses, sondern der negative Bonus wird als Abzugsposten in die bei der
Gesellschaft rechnerisch       c.   If the degree of target achievement is
between -100 % (inclusive) and 0 % (exclusive), no Base Bonus is paid out in the
month in which the annual financial statements are approved, but the negative
Bonus is to be accounted for deduction in the Bonus Bank of the Member of the
Management Board which is to be



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
16  von 20

 

      geführte Bonus-Bank des Vorstandsmitglieds eingestellt („Negativer
Bonus“).             run by the Company in virtual form (“Negative Bonus”).   
d.    Die in die bei der Gesellschaft rechnerisch geführte Bonus-Bank des
Vorstandsmitglieds eingestellten Überschießenden Boni sind mit eingestellten
Negativen Boni innerhalb der Bonus-Bank zu verrechnen und der so ermittelte
Saldo in der Bonus-Bank festzuhalten („Saldo Bonus“). Der Saldo Bonus kann
negativ, jedoch kann er in Summe nicht niedriger als -100 % sein.          d.   
The Excessive Bonuses credited to the Bonus Bank of the Member of the Management
Board which is to be run by the Company in virtual form are to be settled with
Negative Bonuses credited to the Bonus Bank, and the balance resulting therefrom
is to be registered with the Bonus Bank (“Balance Bonus”). The Balance Bonus can
be negative, but its sum cannot be less than -100 %.    e.    Jedes Jahr,
beginnend mit dem Geschäftsjahr 2012, ist ein positiver Saldo Bonus in Höhe
eines Betrages, der 33 % des Saldo Bonuses entspricht, in dem Monat, in dem der
Jahresabschluss festgestellt wird, abzurechnen, d.h. der positive Saldo Bonus in
der Bonus-Bank verringert sich entsprechend. Dieser Teil des Bonuses ist dann
auch fällig und auf das der Gesellschaft bekannte Konto des Vorstandsmitglieds
nach Abzug von Abgaben auszuzahlen.          e.    Starting with the business
year 2012, each year a positive Balance Bonus is to be settled in the amount of
33 % of the Balance Bonus in the month in which the annual financial statements
are approved, i.e. the positive Balance Bonus in the Bonus Bank decreases
accordingly. This part of the Bonus is then also due and to be transferred to
the bank account of the Member of the Management Board which is known to the
Company after deduction of Levies. 7.    Bei Beendigung des Dienstvertrages des
Vorstandsmitglieds ist die Bonus-Bank 12 Monate nach Beendigung des
Dienstvertrages (die „Nachlaufphase“) auf Basis des Saldo Bonuses und unter
Berücksichtigung des Grundes der Beendigung abzurechnen. Das bedeutet, dass sich
der bei der Gesellschaft in der rechnerisch geführten Bonus-Bank des
Vorstandsmitglieds ausgewiesene Saldo Bonus in Abhängigkeit vom
Zielerreichungsgrad in der Nachlaufphase noch verändern kann.       7.    Upon
termination of the service agreement of the Member of the Management Board, the
Bonus Bank is to be finally settled 12 months after the termination of the
service agreement (the “Follow-Up Period”), based on the Balance Bonus and under
consideration of the reason for the termination. This means that the Balance
Bonus shown in the Bonus Bank of the Member of the Management Board, which is to
be run by the Company in virtual form, can change depending on the degree of
target achievement in the Follow-Up Period.



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
17  von 20

 

   a.    Erfolgt die Beendigung des Dienstvertrages des Vorstandsmitglieds aus
Gründen, die ihn als Good Leaver (s.u. lit. h) qualifizieren, so kann sich der
Saldo Bonus in der Nachlaufphase verringern oder erhöhen.          a.    In case
the termination of the service agreement of the Member of the Management Board
occurs for reasons qualifying him as Good Leaver (see lit. h below), the Balance
Bonus can decrease or increase during the Follow-Up Period.    b.    Erfolgt die
Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen, die ihn als
Bad Leaver (s.u. lit. g) qualifizieren, so ist der Saldo Bonus nach der
Nachlaufphase maximal Null und es erfolgt auf jeden Fall keine Ausschüttung an
das Vorstandsmitglied. Der Saldo Bonus kann sich aber in der Nachlaufphase auch
verringern und damit negativ werden.          b.    In case the termination of
the service agreement of the Member of the Management Board occurs for reasons
qualifying him as Bad Leaver (see lit. g below), the Balance Bonus equals at
most zero at the end of the Follow-Up Period, and there is no payout to the
Member of the Management Board. However, the Balance Bonus can also decrease in
the Follow-Up Period, and thus become negative.    c.    Eine Veränderung greift
nur dann ein, wenn der Zielerreichungsgrad innerhalb der Nachlaufphase kleiner
als 0 % ist oder größer als +200 %. Bei einem Zielerreichungsgrad innerhalb der
Nachlaufphase, der gleich oder größer als 0 %, aber gleich oder kleiner als
+200 % ist, erfolgt keine Veränderung. Ist der Zielerreichungsgrad größer als
+200 %, so ist für die Veränderung des Saldo Bonus nur ein die Schwelle von
+200 % überschießender Zielerreichungsgrad bis maximal +300 % für die
Veränderung anzusetzen, so dass eine Veränderung in diesem Fall maximal +100 %
betragen kann.          c.    There will only be a change in case the degree of
target achievement within the Follow-Up Period is less than 0 % or higher than
+200 %. If the degree of target achievement within the Follow-Up Period is
higher than or equal to 0 %, but less than or equal to +200 %, there will be no
change. If the degree of target achievement is higher than +200 %, only a degree
of target achievement exceeding +200 % up to +300 % is applicable for the change
of the Balance Bonus, so that in this case a change can be at most +100 %.    d.
   Bei einer unterjährigen Beendigung des Dienstvertrages wird der Aufsichtsrat
der Gesellschaft zum Ende der Nachlaufphase die Höhe          d.    If the
service agreement is terminated in the course of a year, the supervisory board
of the Company will determine the degree of target



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
18  von 20

 

      des Zielerreichungsgrades nach billigem Ermessen festlegen.            
achievement at the end of the Follow-Up Period in its equitable discretion.   
e.    Erfolgt die Beendigung des Dienstvertrages des Vorstandsmitglieds aus
Gründen, die ihn als Good Leaver (s.u. lit. h) qualifizieren und sofern am Ende
der Nachlaufzeit ein positiver Saldo Bonus besteht, wird eine Zahlung in Höhe
eines Betrages, der dem dann festgestellten positiven Saldo Bonus entspricht,
mit einem Abschlag von 10 % auf diesen Betrag fällig. Der so ermittelte Betrag
ist auf das der Gesellschaft bekannte Konto des Vorstandsmitglieds nach Abzug
von Abgaben auszuzahlen.          e.    In case the termination of the service
agreement of the Member of the Management Board occurs for reasons qualifying
him as Good Leaver (see lit. h below), and if there is, at the end of the
Follow-Up Period, a positive Balance Bonus, a payment becomes due in the amount
which equals the positive Balance Bonus determined at that time, with a
deduction of 10 %. The amount thus determined is to be transferred to the bank
account of the Member of the Management Board which is known to the Company
after deduction of Levies.    f.    Sofern am Ende der Nachlaufzeit ein
negativer Saldo Bonus festgestellt wird, und          f.    If, at the end of
the Follow-Up Period, a negative Balance Bonus is determined, and       i.   
die Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen erfolgt,
die ihn als Good Leaver qualifizieren, so hat das Vorstandsmitglied einen Betrag
in Höhe von 50 % des dann festgestellten negativen Saldo Bonus (ohne darauf
entfallende Abgaben) an die Gesellschaft zurückzuzahlen; oder             i.   
the termination of the service agreement of the Member of the Management Board
occurs for reasons qualifying him as Good Leaver, the Member of the Management
Board has to pay back to the Company an amount of 50 % of the negative Balance
Bonus then determined (excluding Levies related thereto); or       ii.    die
Beendigung des Dienstvertrages des Vorstandsmitglieds aus Gründen erfolgt, die
ihn als Bad Leaver qualifizieren, so hat das Vorstandsmitglied einen Betrag in
Höhe des dann festgestellten negativen Saldo Bonus (ohne             ii.    the
termination of the service agreement of the Member of the Management Board
occurs for reasons qualifying him as Bad Leaver, the Member of the Management
Board has to pay back to the Company the amount of the negative Balance



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
19  von 20

 

      darauf entfallende Abgaben) an die Gesellschaft zurückzuzahlen.          
Bonus then determined (excluding Levies related thereto).     Eine
Rückzahlungsverpflichtung des Vorstandsmitglieds besteht nur soweit und nur in
der Höhe wie das Vorstandsmitglied in der Vergangenheit aufgrund der
erfolgsabhängigen Tantieme Bonuszahlungen erhalten hat. Das Vorstandsmitglied
haftet für die Rückzahlungsverpflichtung nicht mit seinem von der Gesellschaft
erhaltenen Grundgehalt.         A payback obligation of the Member of the
Management Board exists only to the extent and up to the amount in which the
Member of the Management Board has received Bonus payments in the past due to
the performance-based management bonus. As regards the payback obligation, the
Member of the Management Board is not liable with his Base Salary received by
the Company.     Der Aufsichtsrat kann nach billigem Ermessen auf eine
Rückzahlung eines Bonuses nach diesem lit. f ganz oder teilweise verzichten.    
    The supervisory board may waive a payback of the Bonus pursuant to this
lit. f fully or partly in its equitable discretion.     Die jeweils so
ermittelten Beträge sind von dem Vorstandsmitglied innerhalb von 60 Werktagen
nach Mitteilung durch die Gesellschaft auf ein von der Gesellschaft dem
Vorstandsmitglied mitgeteiltes Konto einzuzahlen. Hieraus erfolgende
Erstattungen für Abgaben auf die ursprünglichen Boni-Zahlungen stehen der
Gesellschaft zu.         The respective amounts thus determined are to be
transferred by the Member of the Management Board to a bank account named by the
Company within 60 business days following the notification by the Company. The
Company is entitled to reimbursements of Levies arising therefrom which relate
to the original Bonus payments.   g.   Als „Bad Leaver“ qualifiziert ein
Vorstandsmitglied, dessen Dienstvertrag durch die Gesellschaft aus wichtigem
Grund nach § 626 BGB beendet oder dessen Bestellung als Vorstandsmitglied aus
wichtigem Grund nach § 84 Abs. 3 AktG widerrufen wird.       g.   “Bad Leaver”
is a Member of the Management Board whose service agreement is terminated by the
Company for good cause pursuant to Section 626 of the German Civil Code
(Bürgerliches Gesetzbuch, BGB) or whose appointment as Member of the Management
Board is revoked for good cause pursuant to Section 84 para. 3 of the German
Stock Corporation Act (Aktiengesetz, AktG).



--------------------------------------------------------------------------------

Dienstvertrag // Herr Frithjof Oldorff / W.E.T. Automotive Systems AG    Seite 
20  von 20

 

   h.    Als „Good Leaver“ qualifiziert ein Vorstandsmitglied, dessen
Dienstvertrag aus Gründen endet, die ihn nicht als Bad Leaver qualifizieren.   
      h.    “Good Leaver” is a Member of the Management Board whose service
agreement ends for reasons which do not qualify him as Bad Leaver. 8.    Ein
Berechnungsbeispiel ist als Anlage beigefügt. [fehlt bislang]       8.    A
sample calculation is attached as annex. [hitherto missing]